Motion by respondent for reargument of the appeal from an order of the Supreme Court, Westchester County, dated November 4, 1976 or to resettle the order of this court dated April 4, 1977. Motion denied. On the court’s own motion, its decision dated April 4, 1977 is amended by striking from its second decretal paragraph the figure "5” and in place thereof insert the following after the figure "6”: "and as to '5’ it is amended to read 'ordered, that all arrears due and payable through April 4, 1977 under the judgment of divorce dated July 15, 1975 are vacated’.” Order entered April 4, 1977, on said decision, amended accordingly. Margett, J. P., Shapiro, Titone and O’Connor, JJ., concur.